                Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 1 of 10



 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE & BRUNNER
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5
 6   Attorneys for Plaintiffs
     LAMESHA SMITH,
 7   CHARDONNAY CRANE,
     GAVONYAH WARREN,
 8   and TYRONE SMITH
 9
10                            UNITED STATES DISTRICT COURT
11                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   LAMESHA SMITH, CHARDONNAY                   )   Case No.
     CRANE, GAVONYAH WARREN, and                 )
14   TYRONE SMITH,                               )   COMPLAINT FOR DAMAGES
15                                               )
                    Plaintiffs,                  )   (Civil Rights)
16                                               )
           vs.                                   )   Demand for Jury Trial
17                                               )
18   CITY OF OAKLAND,                            )
                                                 )
19                  Defendant.                   )
                                                 )
20                                               )
21                                               )

22
           LAMESHA SMITH, as the wife of MARCELLUS TONEY, deceased, and
23
     CHARDONNAY CRANE, GAVONYAH WARREN, and TYRONE SMITH, the step
24
     children of MARCELLUS TONEY, bring this combined survival and wrongful death
25
     action on behalf of MARCELLUS TONEY. Plaintiffs allege as follows:
26
                                  JURISDICTION AND VENUE
27
           1.      This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. §
28
     1331 (claims arising under the U.S. Constitution) and § 1343(a)(3) (claims brought to


     Smith v. City of Oakland, Case No.
     Complaint - 1
                 Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 2 of 10



 1   address deprivations, under color of state authority, of rights, privileges, and
 2   immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.
 3          2.      The state law claims in this action are so related to claims in the action
 4
     within original jurisdiction that they form part of the same case or controversy under
 5
     Article III of the United States Constitution. The Court's jurisdiction over these claims is
 6
     invoked under 28 U.S.C. § 1367.
 7
 8         3.       Venue is proper in the United State District Court for the Northern

 9   District of California pursuant to 28 U.S.C. § 1391(b)(1) because the defendants are
10   located in the Northern District of California and § 1391(b)(2) because all of the acts
11   and/or omissions complained of herein occurred within the Northern District of
12   California.
13                                            PARTIES
14         4.       At all times relevant hereto, plaintiff LAMESHA SMITH was the wife of
15
     MARCELLUS TONEY.
16
           5.       At all times relevant hereto, plaintiff CHARDONNAY CRANE was the step
17
     daughter of MARCELLUS TONEY, with whom she shared a residence and from whom
18
     she received financial and emotional support.
19
           6.       At all times relevant hereto, plaintiff GAVONYAH WARREN was the step
20
     daughter of MARCELLUS TONEY, with whom she shared a residence and from whom
21
     she received financial and emotional support.
22
           7.       At all times relevant hereto, plaintiff TYRONE SMITH was the step son of
23
     MARCELLUS TONEY, with whom he shared a residence and from whom he received
24
25   financial and emotional support.

26         8.       At all times relevant hereto, defendant CITY OF OAKLAND was a

27   municipal corporation, duly organized and existing under the laws of the State of

28   California. Under its authority, defendant CITY OF OAKLAND operates the Oakland



     Smith v. City of Oakland, Case No.
     Complaint - 2
                Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 3 of 10



 1   Police Department and employs its officers.
 2                                     STATEMENT OF FACTS
 3         9.      Decedent MARCELLUS TONEY, JR. was a 45-year-old husband and step
 4   father of five children who resided in Novato, California.
 5         10.     MR. TONEY was employed as a supervisor at Goodwill Industries, Inc.
 6
           11.     On Thursday, September 28, 2017, at approximately 2:21 p.m. near the
 7
     intersection of Foothill Boulevard and 42nd Avenue in Oakland, MR. TONEY was
 8
     involved in a vehicle accident.
 9
           12.     MR. TONEY sought help for himself and the others involved in the
10
     accident from a nearby AC Transit bus.
11
           13.     The driver of the AC Transit bus and those onboard declined to help MR.
12
     TONEY.
13
           14.     Police arrived and attended to the individuals in the other vehicle.
14
           15.     MR. TONEY remained on scene.
15
16         16.     An as yet unknown female Oakland Police Department officer contacted

17   MR. TONEY.

18         17.     MR. TONEY informed her that he was involved in the accident, that he

19   was under the influence, and that he was sorry.

20         18.     The female officer grabbed MR. TONEY by the arm and led him away
21   from the crowd.
22         19.     Suddenly and without proper justification to do so, the female officer
23   deployed her taser and used it on MR. TONEY.
24         20.     At least one additional male Oakland Police Department officer came to
25   assist the female police officer with MR. TONEY.
26
           21.     The Oakland Police Department officers placed MR. TONEY in handcuffs.
27
           22.     The Oakland Police Department officers took MR. TONEY to a police
28
     vehicle and attempted to place him in the back seat.


     Smith v. City of Oakland, Case No.
     Complaint - 3
                Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 4 of 10



 1         23.     On information and belief, MR. TONEY was partially lent into the back
 2   seat of the police vehicle when he was tased additional times.
 3         24.     MR. TONEY was then placed in leg restraints.
 4         25.     Four to five Oakland Police Department officers, including the female
 5   officer who initially tased him, pinned MR. TONEY to the ground on his back until
 6
     paramedics came.
 7
           26.     An Oakland Police Department supervisor instructed paramedics to
 8
     administer medication to MR. TONEY.
 9
           27.     Shortly after, MR. TONEY experienced cardiac arrest and was never
10
     revived.
11
           28.     MR. TONEY was declared dead at 6:25 p.m.
12
           29.     All Oakland police officers present at the scene knew or should have
13
     known that MR. TONEY did not represent a serious risk of harm to any present
14
     Oakland police officer or the public at large.
15
16         30.     The Oakland police officers present used excessive and unnecessary force

17   against MR. TONEY, causing his death.

18         31.     On information and belief, the officers involved remain employed by the

19   Oakland Police Department.

20                     EXHAUSTION OF ADMINISTRATIVE RELIEF
21         32.     Plaintiffs filed a California Government Tort Claims Act claim regarding
22   the matters asserted herein with the CITY OF OAKLAND pursuant to California
23   Government Code section 910 et seq. on March 27, 2018. The CITY OF OAKLAND
24   denied their claim on April 16, 2018.
25   ///
26
     ///
27
     ///
28
     ///


     Smith v. City of Oakland, Case No.
     Complaint - 4
              Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 5 of 10



 1                             FIRST CLAIM FOR RELIEF
            USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
 2                                     AMENDMENT
 3     (By plaintiff LAMESHA SMITH as successor-in-interest to decedent MARCELLUS
      TONEY against the involved officers as employees of defendant CITY OF OAKLAND)
 4                                    (42 U.S.C. § 1983)
 5         33.     Plaintiffs incorporate by reference paragraphs 1 through 32 above as
 6   though fully set forth herein.
 7         34.     By virtue of the foregoing, defendant CITY OF OAKLAND’s employees
 8
     acted under color of law when they engaged in the extrajudicial killing of decedent
 9
     MARCELLUS TONEY without lawful justification and deprived decedent of his right
10
11   under the Fourth Amendment to the United States Constitution to be free of

12   unreasonable seizure of his person by use of excessive force.
13                             SECOND CLAIM FOR RELIEF
14        VIOLATION OF A CHILD’S RIGHT TO FAMILIAL RELATIONSHIP
      (By plaintiffs CHARDONNAY CRANE, GAVONYAH WARREN, and TYRONE SMITH
15        against the involved officers as employees of defendant CITY OF OAKLAND)
                                           (42 U.S.C. § 1983)
16
17         35.     Plaintiffs incorporate by reference paragraphs 1 through 34 above as

18   though fully set forth herein.

19         36.     By virtue of the foregoing, defendant CITY OF OAKLAND’s employees
20
     acted under color of law when they engaged in the extrajudicial killing of decedent
21
     MARCELLUS TONEY without lawful justification and deprived CHARDONNAY
22
     CRANE, GAVONYAH WARREN, and TYRONE SMITH of their substantive due process
23
24   rights under the Fourteenth Amendment of the United States Constitution to the

25   companionship and society of and association with their step father.
26
     ///
27
     ///
28
     ///


     Smith v. City of Oakland, Case No.
     Complaint - 5
              Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 6 of 10



 1                            THIRD CLAIM FOR RELIEF
                   FAILURE TO TRAIN, SUPERVISE and DISCIPLINE
 2     (By plaintiff LAMESHA SMITH as successor-in-interest to decedent MARCELLUS
 3                      TONEY against defendant CITY OF OAKLAND)
                                      (42 U.S.C. § 1983)
 4
           37.     Plaintiffs incorporate by reference paragraphs 1 through 36 above as
 5
 6   though fully set forth herein.

 7         38.     Defendant CITY OF OAKLAND failed in its obligation to adequately train,
 8   supervise and discipline its police officers to refrain from subjecting persons being
 9
     detained to excessive force.
10
           39.     By virtue of the foregoing, defendant CITY OF OAKLAND was deliberately
11
12   indifferent to the obvious consequences of its failure to train its police officers. As a

13   result of inadequate training policies, officers employed by the CITY OF OAKLAND
14   deprived MARCELLUS TONEY of his rights, as set forth above.
15
                             FOURTH CLAIM FOR RELIEF
16                      VIOLATION OF CALIFORNIA BANE ACT
       (By plaintiff LAMESHA SMITH as successor-in-interest to decedent MARCELLUS
17    TONEY against the involved officers as employees of defendant CITY OF OAKLAND)
18                               (California Civil Code § 52.1)

19         40.     Plaintiffs incorporate by reference paragraphs 1 through 39 above as
20   though fully set forth herein.
21
           41.     By virtue of the foregoing, defendant CITY OF OAKLAND’s employees
22
     interfered by threats, intimidation, or coercion with the rights of MARCELLUS TONEY,
23
24   secured by the Constitution of the United States and the Constitution of the State of

25   California.
26         42.     By virtue of the foregoing, all defendants acted with malice and
27
     oppression and the intent to deprive and did deprive MARCELLUS TONEY of his rights
28
     to be free from detention using excessive force.


     Smith v. City of Oakland, Case No.
     Complaint - 6
                Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 7 of 10



 1                             FIFTH CLAIM FOR RELIEF
                           BATTERY BY A POLICE OFFICER
 2     (By plaintiff LAMESHA SMITH as successor-in-interest to decedent MARCELLUS
 3    TONEY against the involved officers as employees of defendant CITY OF OAKLAND)

 4            43.   Plaintiffs incorporate by reference paragraphs 1 through 42 above as
 5   though fully set forth herein.
 6
              44.   By virtue of the foregoing, defendant CITY OF OAKLAND’s employees
 7
     intentionally subjected decedent MARCELLUS TONEY to the use of unreasonable
 8
 9   force.

10            45.   By virtue of the foregoing, defendant CITY OF OAKLAND learned that its
11   employees intentionally subjected decedent to the use of unreasonable force and
12
     approved such conduct.
13
              46.   By virtue of the foregoing, defendant CITY OF OAKLAND is liable for the
14
15   acts of its employees, all of whom acted within the course and scope of their

16   employment.
17                            SIXTH CLAIM FOR RELIEF
18                                     NEGLIGENCE
       (By plaintiff LAMESHA SMITH as successor-in-interest to decedent MARCELLUS
19    TONEY against the involved officers as employees of defendant CITY OF OAKLAND)
20            47.   Plaintiffs incorporate by reference paragraphs 1 through 46 above as
21
     though fully set forth herein.
22
              48.   By virtue of the foregoing, defendant CITY OF OAKLAND’s employees
23
24   breached their duty to not use excessive force against MARCELLUS TONEY and this

25   breach was the proximate cause for his harm.
26            49.   By virtue of the foregoing, defendant CITY OF OAKLAND learned that its
27
     employees breached their duty to not use excessive force against decedent and
28
     approved such conduct.


     Smith v. City of Oakland, Case No.
     Complaint - 7
              Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 8 of 10



 1         50.     By virtue of the foregoing, defendant CITY OF OAKLAND is liable for the
 2   acts of its employee, each of whom acted within the course and scope of his
 3
     employment.
 4
           51.     By virtue of the foregoing, defendant CITY OF OAKLAND failed to use
 5
 6   reasonable care in the training and supervision of the involved officers.

 7                         SEVENTH CLAIM FOR RELIEF
                                 WRONGFUL DEATH
 8    (By plaintiffs LAMESHA SMITH, CHARDONNAY CRANE, GAVONYAH WARREN,
 9   and TYRONE SMITH against all defendant CITY OF OAKLAND and its employees, the
                                     involved officers)
10                            (Cal. Code Civ. Proc., § 377.60)
11         52.     Plaintiffs incorporate by reference paragraphs 1 through 51 above as
12
     though fully set forth herein.
13
           53.     By virtue of the foregoing, defendant CITY OF OAKLAND’s employees,
14
15   intentionally subjected decedent MARCELLUS TONEY to unreasonable force, and

16   breached their duty to not use excessive force against decedent, resulting in the death of
17   decedent and pecuniary loss to plaintiffs.
18
           54.     By virtue of the foregoing, defendant CITY OF OAKLAND learned that its
19
     employees intentionally subjected decedent to unreasonable force and breached their
20
21   duty to not use excessive force against decedent and approved such conduct.

22         55.     By virtue of the foregoing, defendant CITY OF OAKLAND is liable for the
23   acts of its employees, all of whom acted within the course and scope of their
24
     employment.
25
                                           DAMAGES
26
27          56.    As a result of the actions of defendant and its employees, plaintiffs have

28   been injured and have suffered damages as follows:



     Smith v. City of Oakland, Case No.
     Complaint - 8
              Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 9 of 10



 1                 a.     They have been physically, mentally, emotionally, and financially
 2   injured and damaged as a proximate result of MARCELLUS TONEY’S wrongful death,
 3
     including, but not limited to, the loss of decedent’s love, companionship, comfort, care,
 4
     assistance, protection, affection, society, and moral support;
 5
 6                 b.     They have incurred funeral and burial expenses;

 7                 c.     They have lost the value of financial support that decedent
 8   contributed to the family;
 9
                   d.     In her capacity as successor-in-interest to decedent, LAMESHA
10
     SMITH is entitled to recover for the loss or damage that the decedent sustained or
11
12   incurred before death, including any penalties or punitive or exemplary damages that

13   the decedent would have been entitled to recover had the decedent lived.
14                 e.     In taking the actions alleged above, the Oakland Police Department
15
     officers engaged in conduct that was malicious, oppressive, and in reckless disregard of
16
     the rights of decedent and plaintiffs. Accordingly, plaintiffs are entitled to punitive
17
18   damages against the officers.

19          WHEREFORE, plaintiffs request that this Court grant them relief as follows:
20          (1) General damages, in an amount to be determined;
21
            (2) Special damages, in an amount to be determined;
22
            (3) Punitive damages, in an amount to be determined;
23
24          (4) Reasonable attorney’s fees under 42 U.S.C. § 1988;

25          (5) Injunctive relief;
26          (6) Costs of suit; and
27
            (7) Such other and further relief as the Court may deem proper.
28



     Smith v. City of Oakland, Case No.
     Complaint - 9
Case 3:18-cv-06224-EDL Document 1 Filed 10/11/18 Page 10 of 10
